Case 3:17-cv-02183-MEM - Document 38 Filed 03/05/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183-MEM

 

JOINT MOTION TO CONTINUE STAY OF CASE
NOW COMES, the respective parties, by and through their respective
counsel, and in support of this motion, aver as follows:

1. The parties in this matter underwent mediation with Joseph A. Barrett,
Esquire.

> While a settlement of the case did not occur at the mediation, the parties
continue to have dialogue regarding settlement.

3. The parties agree to a stay of all proceedings for 30 additional days in
this case pending the continued settlement dialogue.

4. If after 30 days no settlement is reached, new deadlines for expert reports
will be set by the parties.

WHEREFORE, the parties respectfully request that this Honorable Court

grant the relief requested herein.
Case 3:17-cv-02183-MEM Document 38 Filed 03/05/19 Page 2 of 4

Respectfully Submitted:

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
Bar LD. # PA 49625

emk@mkpvlaw.com

/s/ Christopher J. Szewcezyk, Esquire
Christopher J. Szewezyk, Esquire
Bar LD. # PA 306689
cjs@mkpvlaw.com

Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

P: (570) 348-0776

F: (570) 348-2755

Attorneys for the Plaintiff

 

/s/ A. James Hailstone, Esquire
A.James Hailstone

Bar L.D. # PA80055

Attorney for Defendant

Date: March 5, 2019
Case 3:17-cv-02183-MEM Document 38 Filed 03/05/19 Page 3 of 4

CERTIFICATE OF CONCURRENCE

The undersigned hereby certifies that on March 5, 2019, he contacted A.
James Hailstone, Esquire requesting concurrence in the foregoing motion.

Attorney Hailstone concurs in Plaintiffs request.

/s/ Christopher J. Szewezyk, Esquire
Christopher J. Szewozyk, Esquire
Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

(570) 348-0776

Dated: March 5, 2019
Case 3:17-cv-02183-MEM Document 38 Filed 03/05/19 Page 4 of 4

CERTIFICATE OF SERVICE

I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

6th day of March, 2019.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
